*179OPINION OF THE COURT
Per Curiam.
Michael S. Wantuck was admitted to the practice of law in the State of New York by the First Judicial Department on April 15, 1991, under the name Michael Sissine Wantuck. At all times relevant to these proceedings, he maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now petitions this Court for an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b), on the ground that he has been disbarred upon conviction of a felony as defined by Judiciary Law § 90 (4) (e) (see Matter of Hsu, 257 AD2d 309 [1999]).
On May 12, 2004, respondent pleaded guilty to grand larceny in the fourth degree in violation of Penal Law § 155.30, a class E felony, based upon his receipt of $12,018.75 in unemployment benefits to which he was not entitled in that he was working and receiving income during that time period. Therefore, Judiciary Law § 90 (4) (b) mandates that his name be stricken from the roll of attorneys. The pendency of an appellate challenge to his criminal conviction is not a ground to delay this sanction (see 22 NYCRR 603.12 [e]; Matter of Mitchell, 40 NY2d 153, 157 [1976]); if his appeal is successful, the disciplinary sanction may be revoked (see Matter of Miller, 246 AD2d 35, 36 [1998]).
Accordingly, the petition to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) should be granted.
Saxe, J.P., Sullivan, Williams, Friedman and Marlow, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York nunc pro tunc to May 12, 2004.